DETAILED ACTION
This Office action is in response to the Applicant's Response to Election/Restriction filed on 10/07/2021.
Claims 26-39 have been elected without traverse and claims 14, 16-19, and 23-25 have been canceled. Claims 40-47 have been newly added.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 26-47 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/29/2020, 02/09/2021, 03/11/2021, 06/24/2021, 08/05/2021, and 10/08/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 26-47 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, 
Step 2A, Prong I: Independent claim 26 recites a system for monitoring promotion analytics data relative to promotion offers in order to pause an active promotion. Under Step 2A, Prong I, claim 26 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Monitoring promotion analytics data relative to promotion offers in order to pause an active promotion is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receive sales data related to an active promotion; generate promotion analytics data associated with the active promotion; and determine that the active promotion is to be paused; and in response to determining the active promotion is to be paused, pause the active promotion such that the active promotion becomes a paused active promotion. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 26 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 26 has recited the following additional elements: Processor(s), Network, Provider device, and Promotional System. These additional elements in claim 26 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. provider device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 26 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0073], for implementing the promotional system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 27-47 further recite the system of claim 26. Dependent claims 27-47 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 26. For example, claims 27-47 further describe the limitations for monitoring promotion analytics data relative to promotion offers in order to pause an active promotion – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 27-47, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 26-30, 35, 36, and 40-44 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication 2012/0284100 to Goldberg.

With respect to Claim 26:
Goldberg teaches:
A promotional system configured to monitor promotion analytics data relative to promotion offers, the promotional system comprising a processor and one or more non-transitory storage devices embodying computer-readable program instructions that, when executed by the processor, cause the system to (i.e. web application operating on a computer) (Goldberg: ¶ [0039]):
receive, via a network, from a provider device associated with a provider, sales data related to an active promotion, the active promotion associated with the provider (i.e. receive sales data related to how many offers were accepted/redeemed the most) (Goldberg: ¶ [0074] “The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc. A business can log into its business interface and modify the contents of an offer at any time.”);
generate, via the processor, promotion analytics data associated with the active promotion, wherein the promotion analytics data is based at least in part on the sales data for the active promotion (i.e. generate analytics such as which offers produced the most revenue, wherein the offers are time/quantity limited and are only current for limited for certain amount or time) (Goldberg: ¶ [0074] “The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc. A business can log into its business interface and modify the contents of an offer at any time.” Furthermore, as cited in ¶ [0051] “'Limited time offers’ differ from standard offers and instant offers in that they are unsolicited by consumers, and they are advertised in limited quantities for a predetermined amount of time that is specified by a business. For example, a limited time offer might state that a restaurant is offering 20 buy-one-get-one-free dinner entree deals until 9:00 pm.”); and
determine, via the processor, that the active promotion is to be paused (i.e. determine that the offer needs to be paused or suspended) (Goldberg: ¶ [0075] “Once it is determined that the maximum number of issued offers has been reached for a specified time period, the offer(s) will be suspended until the beginning of a new time period ( e.g. the beginning of a new month), at which time the offer(s) will resume until the maximum is reached again. In addition to being able to set a maximum that will halt the sending of a particular offer, a business can log into its business interface and pause an offer or (set of offers) at any time for an indefinite period.”); and 
in response to determining the active promotion is to be paused, pause the active promotion such that the active promotion becomes a paused active promotion (i.e. pausing or suspending the offer) (Goldberg: ¶ [0075] “Once it is determined that the maximum number of issued offers has been reached for a specified time period, the offer(s) will be suspended until the beginning of a new time period ( e.g. the beginning of a new month), at which time the offer(s) will resume until the maximum is reached again. In addition to being able to set a maximum that will halt the sending of a particular offer, a business can log into its business interface and pause an offer or (set of offers) at any time for an indefinite period.”).

With respect to Claim 27:
Goldberg teaches:
The promotional system of Claim 26, the computer-readable program instructions further configured to cause the system to: in response to generating the promotion analytics data associated with the active promotion, output, via the network, to the provider device, a promotion analytics interface for display to the provider (Goldberg: ¶ [0082] “Each business in a service provider's network preferably maintains a loyalty program that is enabled by analytics furnished by the service provider. For example, a service provider can inform a business regarding which consumers check into the business most frequently, which consumers accept and redeem the business's offers most frequently, which consumers spend the most money at the business, and which consumers rate the business most favorably. Consumers are preferably identified to a business using code names or numbers, and any personal information that would enable a business to learn the actual identity of a consumer is hidden from the business unless a consumer gives a service provider permission to provide such information.” Furthermore, as cited in ¶ [0069] “Referring to FIG. 5, an exemplary embodiment of a business interface for the above described shopping application is shown. As previously stated, the business interface is provided in the business version of the shopping application. Businesses that are members of a service provider's network use the business interface to create offers by specifying the attributes of the consumer population they wish to target, their business category and subcategory, the frequency with which their offers are sent as well as the days and times the offers should and should not be sent, and the maximum number of a particular offer to send. Generally, a business will launch the business interface by indicating within the business application that they wish to create a new offer, such as by clicking a button labeled "Create new offer" or some variation thereof.”).

With respect to Claim 28:
Goldberg teaches:
The promotional system of Claim 27, wherein the promotion analytics interface is a real-time promotional analytics interface (i.e. merchants can review offer analytics in real time) (Goldberg: ¶ [0077] “In addition to the offer system described above, wherein offers are either sent without solicitation by a consumer (in the case of limited time offers) or are sent automatically in response to offer requests from consumers (in the case of standard offers or instant offers), a business can review and respond to the offer requests of consumers manually. That is, a designated individual at the business can use the business application to view incoming offer requests in real time and can send offers to requesting consumers on an individual basis. In such cases, the business application allows the designated individual at the business to enter a new offer to send to a particular consumer (in a similar manner to the above described entry of an offer).”).

With respect to Claim 29:
Goldberg teaches:
The promotional system of Claim 28, wherein the real-time promotional analytics interface comprises promotion analytics data related to a current period during which the active promotion is currently running in real-time (i.e. business individual can log in to the interface at any time, such as when the current offer is active, in order to review analytics in real time) (Goldberg: ¶ [0074] “Next, the business interface provides the business with a plurality of text fields wherein the business can enter one or more offers that will be dispatched in response to consumers. That is, the business can specify a plurality of different offers that can be sent immediately (in the case of limited time offers) or at a future time in response to offer requests that satisfy the above-described offer parameters that are set by the business (in the case of standard offers and instant offers). The business can thereby provide multiple offers to a single target consumer population. Such offers can be sent simultaneously or can be rotated by the service provider. The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc. A business can log into its business interface and modify the contents of an offer at any time.” Furthermore, as cited in ¶ [0077] “That is, a designated individual at the business can use the business application to view incoming offer requests in real time and can send offers to requesting consumers on an individual basis.”).

With respect to Claim 30:
Goldberg teaches:
The promotional system of Claim 26, wherein determining, via the processor, that the active promotion is to be paused comprises: receiving, via the network, from the provider device, a pause indication associated with the promotion analytics interface, wherein the pause indication includes a request to pause the active promotion while the active promotion is currently active (Goldberg:¶ [0075] “In addition to being able to set a maximum that will halt the sending of a particular offer, a business can log into its business interface and pause an offer or (set of offers) at any time for an indefinite period.” Furthermore, as cited in ¶ [0077] “If the designated individual wishes to review and respond to offer requests manually, he or she will preferably first suspend active automatic offers.”).

With respect to Claim 35:
Goldberg teaches:
The promotional system of Claim 26, the computer-readable program instructions further configured to cause the system to: determine the paused active promotion should be reinstated (i.e. determine that offer should resume for new time period) (Goldberg: ¶¶ [0075]-[0077] “Once it is determined that the maximum number of issued offers has been reached for a specified time period, the offer(s) will be suspended until the beginning of a new time period ( e.g. the beginning of a new month), at which time the offer(s) will resume until the maximum is reached again…Alternatively, if the business is creating a limited time offer, the business interface presents the business with a plurality of clickable options and associated drop-down menus (where appropriate) that prompt the business to specify an expiration time for the offer and a maximum number of offers that are available. Once the expiration time for the offer is reached, or the number of consumers that have accepted the limited time offer reaches the maximum number or offers set by the business, the offer will be suspended…If the designated individual wishes to review and respond to offer requests manually, he or she will preferably first suspend active automatic offers.”); and
reinstate the paused active promotion such that the paused active promotion becomes active (i.e. resuming or making active the suspended offers) (Goldberg: ¶¶ [0075]-[0077] “Once it is determined that the maximum number of issued offers has been reached for a specified time period, the offer(s) will be suspended until the beginning of a new time period ( e.g. the beginning of a new month), at which time the offer(s) will resume until the maximum is reached again…Alternatively, if the business is creating a limited time offer, the business interface presents the business with a plurality of clickable options and associated drop-down menus (where appropriate) that prompt the business to specify an expiration time for the offer and a maximum number of offers that are available. Once the expiration time for the offer is reached, or the number of consumers that have accepted the limited time offer reaches the maximum number or offers set by the business, the offer will be suspended…If the designated individual wishes to review and respond to offer requests manually, he or she will preferably first suspend active automatic offers.”).

With respect to Claim 36:
Goldberg teaches:
The promotional system of Claim 35, wherein reinstating the paused active promotion comprises transmitting an indication that the paused active promotion is currently active to one or more customer devices associated with a plurality of potential customers (i.e. transmitting active offers to consumers wherein the offer was previously suspended and is now active) (Goldberg: ¶ [0077] “That is, a designated individual at the business can use the business application to view incoming offer requests in real time and can send offers to requesting consumers on an individual basis. In such cases, the business application allows the designated individual at the business to enter a new offer to send to a particular consumer (in a similar manner to the above-described entry of an offer). Alternatively or additionally, the business application preferably allows the designated individual to select a previously entered automatic or "canned" offer to send to the consumer. If the designated individual wishes to review and respond to offer requests manually, he or she will preferably first suspend active automatic offers.”).

With respect to Claim 40:
Goldberg teaches:
The promotion system of Claim 27, wherein outputting the promotion analytics interface comprises presenting a dollar amount of money earned from the active promotion (i.e. determine revenue generated from offer wherein revenue includes dollar amount earned) (Goldberg: ¶ [0077] “The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc.” Furthermore, as cited in ¶ [0073] “Such parameters include, but are not limited to, an offer request amount (in the case of standard and instant offers; stated as a minimum dollar amount or as a monetary range), consumer information such as the age, sex, location, and hobbies of the consumer, and the consumer's loyalty status with regard to the business (e.g. new, repeat, or regular customer).”).

With respect to Claim 41:
Goldberg teaches:
The promotion system of Claim 27, wherein outputting the promotion analytics interface comprises presenting a quantity representing a number of times the active promotion has been purchased (i.e. how many offers have been accepted/redeemed) (Goldberg: ¶ [0077] “The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc.”).

With respect to Claim 42:
Goldberg teaches:
The promotional system of Claim 26 wherein determining, via the processor, that the active promotion is to be paused is executed in an absence of receiving a provider request to pause the active promotion (i.e. once the offer reaches specified time period then offer will be suspended) (Goldberg: ¶ [0075] “Once it is determined that the maximum number of issued offers has been reached for a specified time period, the offer(s) will be suspended until the beginning of a new time period ( e.g. the beginning of a new month), at which time the offer(s) will resume until the maximum is reached again. In addition to being able to set a maximum that will halt the sending of a particular offer, a business can log into its business interface and pause an offer or (set of offers) at any time for an indefinite period.”).

With respect to Claim 43:
Goldberg teaches:
The promotional system of Claim 26, wherein determining, via the processor, that the active promotion is to be paused comprises: receiving, via the network, from the provider device, an edit promotion indication associated with the promotion analytics interface, wherein the edit promotion indication includes a request to pause the active promotion while the active promotion is currently active (i.e. in order to review/edit offers the individual must first suspend active offers) (Goldberg: ¶ [0077] “Alternatively or additionally, the business application preferably allows the designated individual to select a previously entered automatic or "canned" offer to send to the consumer. If the designated individual wishes to review and respond to offer requests manually, he or she will preferably first suspend active automatic offers.”).

With respect to Claim 44:
Goldberg teaches:
The promotional system of Claim 43, the computer-readable program instructions further configured to cause the system to: in response to receiving the edit promotion indication associated with the promotion analytics interface, output, via the network, to the provider device, an edit promotion interface for display to the provider (i.e. business logs into interface in order to review analytics and modify offers via interface) (Goldberg: ¶ [0074] “The service provider can then provide the business with analytics regarding which offers are accepted most often, which offers are redeemed most often, which offers produce the most revenue, etc. A business can log into its business interface and modify the contents of an offer at any time.”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31-34 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of U.S. Publication 2012/0323661 to Otto.

With respect to Claim 31:
Goldberg does not explicitly disclose the promotional system of Claim 26 wherein determining, via the processor, that the active promotion is to be paused comprises: programmatically determining that the active promotion fails to satisfy a predetermined threshold.
However, Otto further discloses programmatically determining that the active promotion fails to satisfy a predetermined threshold (i.e. determining if promotion fails to satisfy desired level) (Otto: ¶ [0183] “If such system subsequently determines that the desired behavior has ceased or fallen below a desired level, such system can then reinstate an appropriate incentive. When reinstating such incentive, for example, via transaction histories, account data, metrics, desired transactions, incentives, or presentations, the present invention can return to previously successful levels or can provide different transaction histories, account data, metrics, desired transactions, incentives, or presentations, on a temporary, periodic or permanent basis. Such reinstatement may be provided for all customers, certain customers, classes of customers, or only those customers that have ceased or have generally reduced their frequency of desired behavior. In one embodiment, one or more of the above operations are performed using the AIP.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Otto’s programmatically determining that the active promotion fails to satisfy a predetermined threshold to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “By combining the use of one or more of a table, rules or AI based system, including, for example, as disclosed in the applications incorporated by reference herein, a more effective, responsive, adaptive, and dynamic marketing system may be developed and deployed that achieves optimal or nearly optimal results over both the short and long term.” (Otto: ¶ [0184]).

With respect to Claim 32:
Goldberg does not explicitly disclose the promotional system of Claim 31, wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a lower rate than the predetermined threshold.
However, Otto further discloses wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a lower rate than the predetermined threshold (i.e. predetermined threshold is based on desired level of behavior which includes rate of sale of items such as if they are selling rapidly or slowly) (Otto: ¶ [0183] “If such system subsequently determines that the desired behavior has ceased or fallen below a desired level, such system can then reinstate an appropriate incentive. When reinstating such incentive, for example, via transaction histories, account data, metrics, desired transactions, incentives, or presentations, the present invention can return to previously successful levels or can provide different transaction histories, account data, metrics, desired transactions, incentives, or presentations, on a temporary, periodic or permanent basis. Such reinstatement may be provided for all customers, certain customers, classes of customers, or only those customers that have ceased or have generally reduced their frequency of desired behavior. In one embodiment, one or more of the above operations are performed using the AIP.” Furthermore, as cited in ¶¶ [0125] [0133] “In one embodiment, the present invention employs any, all, or none of the following considerations as part of generating or modifying the desired transaction, the incentive, or the metric, comparing the transaction history with the metric, or transmitting the desired transaction or incentive, for example, by adding programming logic, self-learning, and self-adaptation as noted supra:... Rate of sale of items. For example, prices in the incentive can be increased for goods that are selling rapidly or reduced for goods that are selling slowly.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Otto’s wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a lower rate than the predetermined threshold to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “By combining the use of one or more of a table, rules or AI based system, including, for example, as disclosed in the applications incorporated by reference herein, a more effective, responsive, adaptive, and dynamic marketing system may be developed and deployed that achieves optimal or nearly optimal results over both the short and long term.” (Otto: ¶ [0184]).

With respect to Claim 33:
Goldberg does not explicitly disclose the promotional system of Claim 31, wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a higher rate than the predetermined threshold.
However, Otto further discloses wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a higher rate than the predetermined threshold (i.e. predetermined threshold is based on desired level of behavior which includes rate of sale of items such as if they are selling rapidly or slowly) (Otto: ¶ [0183] “If such system subsequently determines that the desired behavior has ceased or fallen below a desired level, such system can then reinstate an appropriate incentive. When reinstating such incentive, for example, via transaction histories, account data, metrics, desired transactions, incentives, or presentations, the present invention can return to previously successful levels or can provide different transaction histories, account data, metrics, desired transactions, incentives, or presentations, on a temporary, periodic or permanent basis. Such reinstatement may be provided for all customers, certain customers, classes of customers, or only those customers that have ceased or have generally reduced their frequency of desired behavior. In one embodiment, one or more of the above operations are performed using the AIP.” Furthermore, as cited in ¶¶ [0125] [0133] “In one embodiment, the present invention employs any, all, or none of the following considerations as part of generating or modifying the desired transaction, the incentive, or the metric, comparing the transaction history with the metric, or transmitting the desired transaction or incentive, for example, by adding programming logic, self-learning, and self-adaptation as noted supra:... Rate of sale of items. For example, prices in the incentive can be increased for goods that are selling rapidly or reduced for goods that are selling slowly.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Otto’s wherein the predetermined threshold is a rate at which the active promotion should be selling and the active promotion fails to satisfy the predetermined threshold when the active promotion is selling at a higher rate than the predetermined threshold to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “By combining the use of one or more of a table, rules or AI based system, including, for example, as disclosed in the applications incorporated by reference herein, a more effective, responsive, adaptive, and dynamic marketing system may be developed and deployed that achieves optimal or nearly optimal results over both the short and long term.” (Otto: ¶ [0184]).


Claim(s) 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Otto in further view of U.S. Patent 7,430,520 to Haugen.

With respect to Claim 34:
Goldberg does not explicitly disclose the promotional system of Claim 26, the computer-readable program instructions further configured to cause the system to: generate a notification, the notification associated with a paused status of the active promotion; and transmit the notification to the provider device.
However, Haugen further discloses: 
generate a notification, the notification associated with a paused status of the active promotion (i.e. notification is generated to show that the promotion has not been satisfied or is currently active) (Haugen: Col. 10 Lines 59-64 “At block 508, a test is performed to determine if the requirements of the security and control mechanisms have been satisfied. If not, the method proceeds to block 510 where the consumer participation is rejected. For example, the consumer is notified that certain requirements for participation have not been satisfied.” Furthermore, as cited in Col. 11 Lines 48-55 “At block 608, the consumer is notified regarding award points that are about to expire. The consumer may also receive a request to provide high level authentication. The consumer may be rewarded for doing so, for example, the expiration date of the consumers awards may be extended. Thus, the method 600 provides a way to notify consumers about award account status and to encourage consumers to provide high level authentication to the promotion system.”); and 
transmit the notification to the provider device (i.e. notification is transmitted to promotion administration processor) (Haugen: Col. 8 Lines 8-16 “The promotion administration processor 306 interfaces with clients to allow promotion notifications to be sent and client redemption requests to be received. The security controls 232 are used by the promotion administration processor to implement back-end security controls. The transaction monitor 304 processes received transactions to determine such parameters as velocity parameters for use by both the promotion processor 234 and the administration processor 306.” Furthermore, as cited in Col. 11 Lines 48-55 “At block 608, the consumer is notified regarding award points that are about to expire. The consumer may also receive a request to provide high level authentication. The consumer may be rewarded for doing so, for example, the expiration date of the consumers awards may be extended. Thus, the method 600 provides a way to notify consumers about award account status and to encourage consumers to provide high level authentication to the promotion system.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Haugen’s generate a notification, the notification associated with a paused status of the active promotion; and transmit the notification to the provider device to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so in order “to allow promotion notifications to be sent and client redemption requests to be received.” (Haugen: Col. 8 Lines 9-11).

With respect to Claim 47:
Goldberg does not explicitly disclose the promotional system of Claim 35, the computer-readable program instructions further configured to cause the system to: generate a notification, the notification associated with a reinstated status of the active promotion; and transmit the notification to the provider device.
However, Haugen further discloses:
generate a notification, the notification associated with a reinstated status of the active promotion (i.e. notification is generated to show that the promotion has not been satisfied or is currently active) (Haugen: Col. 10 Lines 59-64 “At block 508, a test is performed to determine if the requirements of the security and control mechanisms have been satisfied. If not, the method proceeds to block 510 where the consumer participation is rejected. For example, the consumer is notified that certain requirements for participation have not been satisfied.” Furthermore, as cited in Col. 11 Lines 48-55 “At block 608, the consumer is notified regarding award points that are about to expire. The consumer may also receive a request to provide high level authentication. The consumer may be rewarded for doing so, for example, the expiration date of the consumers awards may be extended. Thus, the method 600 provides a way to notify consumers about award account status and to encourage consumers to provide high level authentication to the promotion system.”); and 
transmit the notification to the provider device (i.e. notification is transmitted to promotion administration processor) (Haugen: Col. 8 Lines 8-16 “The promotion administration processor 306 interfaces with clients to allow promotion notifications to be sent and client redemption requests to be received. The security controls 232 are used by the promotion administration processor to implement back-end security controls. The transaction monitor 304 processes received transactions to determine such parameters as velocity parameters for use by both the promotion processor 234 and the administration processor 306.” Furthermore, as cited in Col. 11 Lines 48-55 “At block 608, the consumer is notified regarding award points that are about to expire. The consumer may also receive a request to provide high level authentication. The consumer may be rewarded for doing so, for example, the expiration date of the consumers awards may be extended. Thus, the method 600 provides a way to notify consumers about award account status and to encourage consumers to provide high level authentication to the promotion system.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Haugen’s generate a notification, the notification associated with a paused status of the active promotion; and transmit the notification to the provider device to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so in order “to allow promotion notifications to be sent and client redemption requests to be received.” (Haugen: Col. 8 Lines 9-11).


Claim(s) 37-39, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg, Otto, and Haugen in further view of U.S. Publication 2012/0150653 to Bennett.

With respect to Claim 37:
Goldberg does not explicitly disclose: the promotion system of Claim 26, the computer-readable program instructions further configured to cause the system to: determine at least one promotion parameter of the paused active promotion requires adjustment; and in response to determining at least one promotion parameter of the paused active promotion requires adjustment, programmatically edit the at least one promotion parameter of the paused active promotion.
However, Bennett further discloses:
determine at least one promotion parameter of the paused active promotion requires adjustment (i.e. determine that an automatic adjustment needs to be made for a parameter of a promotion) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”); and 
in response to determining at least one promotion parameter of the paused active promotion requires adjustment, programmatically edit the at least one promotion parameter of the paused active promotion (i.e. automatically adjusting the promotion parameter) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bennett’s determine a promotion parameter of the promotion requires adjustment and programmatically edit the promotion parameter of the promotion to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “the system 15 incorporates inventory tracking, coupon and rebate amount management, marketing activities, sales tracking and other business functions so as to make it possible to not only create promotional material but also to manage/modify the promotional activities based on buyer response to such promotional activities.” (Bennett: ¶ [0107]).

With respect to Claim 38:
Goldberg does not explicitly disclose the promotion system of Claim 37, wherein programmatically editing the at least one promotion parameter of the paused active promotion comprises at least one of increasing a discount amount of the paused active promotion, decreasing the discount amount of the paused active promotion, or shortening an available time window associated with the paused active promotion.
However, Bennett further discloses wherein programmatically editing the at least one promotion parameter of the paused active promotion comprises at least one of increasing a discount amount of the paused active promotion, decreasing the discount amount of the paused active promotion, or shortening an available time window associated with the paused active promotion (i.e. adjusting a promotion parameter includes increasing or decreasing discount amount or the term of the coupon) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bennett’s wherein programmatically editing the at least one promotion parameter of the paused active promotion comprises at least one of increasing a discount amount of the paused active promotion, decreasing the discount amount of the paused active promotion, or shortening an available time window associated with the paused active promotion to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “the system 15 incorporates inventory tracking, coupon and rebate amount management, marketing activities, sales tracking and other business functions so as to make it possible to not only create promotional material but also to manage/modify the promotional activities based on buyer response to such promotional activities.” (Bennett: ¶ [0107]).

With respect to Claim 39:
Goldberg does not explicitly disclose the promotional system of Claim 26, the computer-readable program instructions further configured to cause the system to: save the promotion analytics data in a database with promotion parameter data.
However, Bennett further discloses save the promotion analytics data in a database with promotion parameter data (i.e. analytics or sales data is saved in sales server) (Bennett: ¶ [0219] “In response, the sales server 1117 (which may comprise one or more servers) will respond by constructing the web page or page content from product and/or service information underlying the buyer's request. As mentioned in reference to FIG. 10, the sales server 1117 may retrieve the required product and/or service information (hereinafter "sales information") from one or more of a plurality of source servers, such as source servers or manufacturer's servers 1111, 1113 and 1115, and/or from memory local to the sales server 1117. The specific timing of such retrieval of sales information depends entirely on the mode of operation in which the sales server is operating, as previously described.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bennett’s save the promotion analytics data in a database with promotion parameter data to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “the system 15 incorporates inventory tracking, coupon and rebate amount management, marketing activities, sales tracking and other business functions so as to make it possible to not only create promotional material but also to manage/modify the promotional activities based on buyer response to such promotional activities.” (Bennett: ¶ [0107]).

With respect to Claim 45:
Goldberg does not explicitly disclose: the promotional system of Claim 43, the computer-readable program instructions further configured to cause the system to: based at least in part on the promotion analytics data, determine at least one promotion parameter of the paused active promotion requires adjustment; and in response to determining at least one promotion parameter of the paused active promotion requires adjustment, determine a proposed adjusted promotion parameter for each promotion parameter of the paused active promotion requiring adjustment; and output, via the network, to the provider device, one or more proposed adjusted promotion parameters for editing the active promotion for display to the provider.
However, Bennett further discloses:
based at least in part on the promotion analytics data, determine at least one promotion parameter of the paused active promotion requires adjustment (i.e. determine an automatic adjustment to a promotion parameter needs to be done) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”); and 
in response to determining at least one promotion parameter of the paused active promotion requires adjustment, determine a proposed adjusted promotion parameter for each promotion parameter of the paused active promotion requiring adjustment (i.e. automatically determine adjustments for parameters of promotions) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”); and 
output, via the network, to the provider device, one or more proposed adjusted promotion parameters for editing the active promotion for display to the provider (i.e. modifications are presented via interface) (Bennett: ¶ [0069] “The system 15 supports automatic and manual adjustments of promotional offerings, i.e., coupons, rebates, etc. Automatic adjustments may be triggered by a variety of parameters such as the amounts of coupons and rebates distributed, the amount of coupons and rebates redeemed, current product inventory levels of the manufacturer or the distributor or retailer, the shelf-life of products in inventory, etc. Adjustments may include increasing or decreasing the promotional value, i.e., the amount of the coupon or rebate, the quantity of coupons or rebates to be distributed, the term of the coupon or rebate, the goods to which the coupon or rebate may apply, or any other coupon or rebate parameter. The automatic adjustment parameters may be set up by the manufacturer, retailer, distributor, or system administrator via a web browser interface. Such interface may also be used to: modify such automatic adjustment parameters; change the coupon or rebate parameters; or withdraw the coupon or rebate.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bennett’s determine promotion parameter of the promotion requires adjustment, determine a proposed adjusted promotion parameter; and output proposed adjusted promotion parameters to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “the system 15 incorporates inventory tracking, coupon and rebate amount management, marketing activities, sales tracking and other business functions so as to make it possible to not only create promotional material but also to manage/modify the promotional activities based on buyer response to such promotional activities.” (Bennett: ¶ [0107]).

With respect to Claim 46:
Goldberg does not explicitly disclose the promotional system of Claim 35, the computer-readable program instructions further configured to cause the system to: monitor sales data associated with the reinstated active promotion.
However, Bennett further discloses monitor sales data associated with the reinstated active promotion (i.e. monitor sales data for a new product promotion) (Bennett: ¶ [0106] “If a new product is being released by a manufacturer, the system 15 is used to setup, manage and monitor promotional activities based on coupons and/or rebates. The time frame for such promotional activities, the number of coupons and/or rebates to be dispensed, the duration and time frame for the promotional activities, etc., are set by the manufacturer using the promotional server 505 of FIG. 5. The manufacturer may modify the parameters of the coupons and/or rebates (such as coupon or rebate amount, the quantity, the duration, the applicable products, etc.) based on a preset threshold quantity of dispensed coupons or rebates, based on monitored sales activities, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Bennett’s monitor sales data associated with the reinstated active promotion to Goldberg’s promotional system configured to monitor promotion analytics data relative to promotion offers. One of ordinary skill in the art would have been motivated to do so because “the system 15 incorporates inventory tracking, coupon and rebate amount management, marketing activities, sales tracking and other business functions so as to make it possible to not only create promotional material but also to manage/modify the promotional activities based on buyer response to such promotional activities.” (Bennett: ¶ [0107]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 23, 2021